Filed 3/9/17
                       CERTIFIED FOR PARTIAL PUBLICATION*

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SIXTH APPELLATE DISTRICT


In re CRISTIAN S., a Person Coming                    H043104
Under the Juvenile Court Law.                        (Santa Clara County
                                                      Super. Ct. No. 313JV40341A)


THE PEOPLE,

        Plaintiff and Respondent,

        v.

CRISTIAN S.,

        Defendant and Appellant.


        Pursuant to a negotiated agreement in this Welfare and Institutions Code
section 6021 proceeding, the minor Cristian S. admitted one count of conduct that if
committed by an adult would constitute lewd or lascivious conduct on a child under the
age of 14 (Pen. Code, § 288, subd. (a)), and two other counts were dismissed. The same
judge, the Honorable Margaret Johnson, handled both the jurisdiction and disposition
hearings. The amount of victim restitution could not be determined at the disposition
hearing and the parties appeared several times thereafter for “restitution setting.” The
case was ultimately set for a contested hearing on victim restitution six months after the
disposition hearing. On the day of the contested restitution hearing, the minor’s counsel


        * Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part IV. of the Discussion.
        1
             All undesignated statutory references are to the Welfare and Institutions Code.
made a motion to continue the hearing because Judge Johnson was away at a judicial
training conference. The visiting judge who had been assigned the restitution hearing
denied the continuance request, conducted the hearing, and ordered the minor to pay
$12,501.39 in victim restitution.
       On appeal, the minor argues the juvenile court violated his rights under People v.
Arbuckle (1978) 22 Cal.3d 749 (Arbuckle) when it denied his request to have Judge
Johnson preside over the restitution hearing. We conclude in the published portion of
this opinion that the Arbuckle right does not apply to victim restitution hearings in
juvenile court. We also hold that even if Arbuckle applied, any error was harmless
because the minor received a fair hearing on the restitution issue, and the minor did not
meet his evidentiary burden of demonstrating that the amounts ordered as victim
restitution were excessive. In the unpublished portion of this opinion, we reject the
minor’s arguments that the court abused its discretion in ordering restitution for the male
victim’s bedroom furniture, clothing, and for costs associated with a therapy dog.
Accordingly, we will affirm the restitution order.

                                          FACTS

       In the fall of 2013, the minor was 13 years old. At that time, the minor’s neighbor
(Victims’ Mother) occasionally had the minor watch her four-year-old son (sometimes
Male Victim) while Victims’ Mother picked up her seven-year-old daughter (sometimes
Female Victim) from school. Victims’ Mother left her son with the minor on October 2,
2013. She did not lock her front door when she left.
       When Victims’ Mother returned, her front door was locked. She knocked several
times. When the minor opened the door, Victims’ Mother noticed he was very sweaty.
The minor said they had been playing hide and seek and her house was very warm.
Victims’ Mother noticed her son’s shirt was tucked into his underwear and “his pants

                                             2
were not straight.” She had never before seen him tuck his shirt in this way. When the
minor asked if the boys could continue playing, Victims’ Mother sent him home.
       Victims’ Mother went into her son’s room and “had a feeling something wrong
had occurred.” She asked her son what happened and he said the minor had touched his
anus with his “wee wee,” meaning the minor’s penis. Later that evening, Female Victim
told her mother she had previously “seen and heard [the minor] ask [Male Victim] to
touch his ‘wee wee.’ ” Female Victim also said the minor had also asked “her to touch
his ‘wee wee’ on various occasions” and that the minor had touched her vagina.
       Victims’ Mother asked the minor to come to her house. She told him she had a
teddy bear with a camera in her children’s bedroom that had recorded everything, but
wanted to hear from him. She said if he told her the truth, she would not tell his parents.
The minor told Victims’ Mother he put his penis between Male Victim’s legs, admitted
he had touched Female Victim, and said he had been “ ‘touching them for a couple of
weeks.’ ” Victims’ Mother then asked the minor’s parents to come over and the minor
admitted in front of his parents that he had touched both victims in a sexual way.
       The following day, Victims’ Mother took her children to Santa Clara Valley
Medical Center for a medical examination and reported that they had been molested by
the minor. Later that day, the police interviewed both victims. Female Victim told the
officer the minor “had touched her vagina over her clothing once and about 4 times
underneath her clothing skin to skin.” She said she saw the minor touch Male Victim’s
penis once. Once, through her bedroom window, she saw the minor, who was sitting on
her bed, tell Male Victim to touch the minor’s penis. Female Victim reported that the
minor had “told her that her mother would go to jail if she told on him.” The minor also
said he would get in trouble if she told anyone. Male Victim said the minor touched his
penis and sodomized him (the officer’s words) and that it occurred more than once.
Victims’ Mother reported that three or four weeks prior to October 2, Male Victim (who

                                             3
was potty-trained) began having accidents, had lost his appetite, and had lost a lot of
weight.
       The minor was detained on October 4, 2013. He was released from custody to his
parents on the Community Release Program the following day. Since the minor has two
younger siblings, the probation department and his parents arranged for him to live with
his aunt.

                                 PROCEDURAL HISTORY

   I. Wardship Petition & Proceedings Regarding Competency

       The prosecution filed a juvenile wardship petition pursuant to section 602, which
alleged conduct that if committed by an adult would constitute two felony counts of lewd
or lascivious conduct on a child under the age of 14 (Pen. Code, § 288, subd. (a)): one
count for each victim.
       At the detention hearing in October 2013, the court found that the minor was a
person described by section 602, continued him on the Community Release Program in
his aunt’s home, and ordered no contact with the victims. The court granted the minor’s
counsel’s request for a psychological evaluation to assist the minor’s counsel in
determining whether to enter a plea based on insanity or present a defense based on the
minor’s mental or emotional condition (Evid. Code, § 1017).
       In November 2013, the prosecution filed an amended petition (§ 602), which
retained the original counts and added one count of sodomy by force on a child under the
age of 14 (Pen. Code, § 288, subd. (c)(2)(B)).2 After the minor’s counsel declared a
doubt as to the minor’s competency (Pen. Code, § 1368), the juvenile court suspended


       2
        Although the minor admitted he had touched Male Victim’s penis and Female
Victim’s vagina, he denied sodomizing Male Victim.
                                             4
proceedings and ordered a psychological evaluation to address competency. In March
2014, Judge Johnson took over the case. In May 2014, after two psychologists opined
that the minor was incompetent, Judge Johnson found the minor incompetent, but
restorable, and referred him to the County’s competency restoration program.
       Between May 2014 and February 2015, Judge Johnson held 14 hearings to review
the minor’s progress in the competency restoration program and the Community Release
Program. After living with his aunt for 10 months and following the development of a
safety plan, the court authorized the minor to return to his parents’ home on the
Community Release Program in August 2014. By that time, the minor’s family no longer
lived next door to the victims. In February 2015, Judge Johnson found the minor had
been restored to competency and reinstated juvenile court proceedings.

   II. Jurisdiction and Disposition

       The parties resolved the case at a jurisdiction hearing on April 6, 2015. The
prosecution amended count 1 of the petition (forcible lewd or lascivious act upon
children under the age of 14) to add the names of both victims and asked that the
remaining counts be dismissed. The minor admitted count 1. Judge Johnson accepted
the admission, sustained the petition as to count 1, found that the minor was described by
section 602, and dismissed counts 2 and 3. The maximum custody time is 10 years. The
court ordered a psychological evaluation for disposition to address risk assessment and
the minor’s treatment needs. The psychologist concluded the minor’s risk for sexual re-
offense was low and recommended outpatient sex offender therapy.
       At the disposition hearing in May 2015, the probation officer recommended
probation. The minor’s participation in the Community Release Program for almost 20
months had been exemplary: he reported to probation as required, there were no
discipline problems at home or at school, and each of his chemical tests was negative.

                                             5
The minor had been receiving psychotherapy. The probation officer recommended that
the safety plan remain in place while the minor is on probation, that the minor continue
his psychotherapy, and that the minor also receive outpatient sex offender treatment. The
prosecutor read a victim impact statement written by Female Victim, and Victims’
Mother addressed the court.
       Judge Johnson placed the minor on probation with terms and conditions, including
45 additional days on the Community Release Program and ordered the sex offender
therapy. She also ordered victim restitution, with the amount to be determined at a future
hearing.

   III.    Victim Restitution

       A. Restitution Claim and Restitution Setting Hearings

       In August 2015, the probation officer submitted a report to the court, which stated
that the victims’ parents sought $23,196.39 in victim restitution for the following: (1)
$4,655.00 in lost wages for the victims’ father; (2) $13,800 for the rental value of Male
Victim’s unoccupied bedroom after the molestations; (3) $2,190.45 to replace Male
Victim’s bedroom furniture, décor and some of his clothing; and (4) $2,550.94 for a
therapy dog. The claim did not include the cost of the victims’ medical or therapy
appointments.
       At a restitution setting hearing in August 2015, the victims’ parents submitted a
document in Spanish requesting approximately $2,000 in expenses. It was not clear
whether these were duplicative of or in addition to amounts previously claimed. Judge
Johnson continued the restitution setting hearing to clarify the claim and for the parties to
explore resolution of the restitution claim. The attorneys appeared six times between
September 8 and November 30, 2015 for “restitution setting” to discuss the restitution
claim and readiness to proceed with a contested hearing on restitution. On November 3,
                                              6
Judge Johnson set the matter for a contested restitution hearing on the afternoon of
December 3, 2015.

       B. Motion to Continue Restitution Hearing

       After she took over the case in March 2014, Judge Johnson presided over every
hearing, except for the restitution setting hearing on September 8, 2015. On November
30, 2015, the attorneys appeared for a readiness conference regarding the contested
restitution hearing. We do not have a reporter’s transcript of that hearing, but the minute
order supports the conclusion that the attorneys declared they were ready to proceed,
since the contested hearing remained on calendar for December 3. The next day, the
minor’s counsel asked the clerk to place the matter on calendar for the morning of
December 3 to request a continuance.
       A retired visiting judge, the Honorable Leslie Nichols, heard the motion to
continue on December 3. The minor’s counsel stated, “The reason is simply that . . .
Judge Johnson is familiar with this minor, with the case, with the history of the case. The
victim has been here on several occasions and the judge has gotten an opportunity to
know the victim because she has spoken out in court before. [¶] And that’s my only
reason, your Honor. I think it would be in the best interest of the minor if we leave it
before Judge Johnson.”3 The minor’s counsel did not mention Arbuckle.
       The prosecutor objected to a continuance, arguing that the victims’ parents were
prepared to come to court that afternoon and had taken time off work to do so. She said a
volunteer attorney in the district attorney’s office would be handling the hearing, that the
volunteer attorney had prepared for the hearing and would be leaving the district

       3
         By “victim,” we understand the minor’s counsel to mean Victims’ Mother.
Although the record is not entirely clear, by our count, Victim’s Mother appeared before
the court 13 times before the restitution hearing. The minor victims also appeared in
court on several occasions.
                                             7
attorney’s office at the end of the week. The prosecutor argued that if the court granted a
continuance, another attorney would have to prepare for the hearing, and the victims’
parents would have to take additional time off work. She asserted: “This is a restitution
matter. It’s not sentencing” and argued Judge Johnson “certainly set the case in
contemplation that another judge might hear it. If she found it necessary to preside
herself, she would have set the case on a day that she is here.”
       Judge Nichols denied the motion to continue. He explained that as a visiting
judge, it is his practice to ask the court to leave a note on the file if there is a special
problem or the file needs special attention. He stated he was there “to work,” and there
was no direction from the court to “do anything other than the work regularly assigned.
So balancing all of these factors, the hardship, taking another day coming to court, it’s
hard to justify a continuance . . . .”

       C. Restitution Hearing and Order

       At the restitution hearing that afternoon, Judge Nichols explained that Judge
Johnson was away at a judicial training program. He said he denied the motion to
continue “because I’m here to work.” He explained that he had asked Judge Johnson to
identify any cases that required special consideration and had not received a response.
He said this “suggested that I shouldn’t do anything other than hear the cases regularly
assigned . . . . For that reason and also because witnesses had been notified here today, I
felt it best to go forward.”
       The victims’ parents testified at the hearing. The minor did not present any
evidence. By the time of the hearing, the victims’ restitution claim had increased to
$26,301.39. The additional $3,105 claimed included $2,983 for costs related to taking
the victims to therapy and medical appointments (gasoline and the children’s meals) and
$122 for two more months of veterinary insurance for the therapy dog.

                                                8
       Judge Nichols denied the $13,800 claim for the rental value of the unoccupied
bedroom, awarded the other items claimed, and ordered the minor to pay $12,501.39 in
victim restitution.

                                         DISCUSSION

   I. General Principles Regarding Victim Restitution

       “Enacted in 1982, Proposition 8, the ‘Victims’ Bill of Rights,’ amended the
California Constitution to provide that ‘all persons who suffer losses’ resulting from
crime are entitled to ‘restitution from the persons convicted of the crimes causing the
losses.’ (Cal. Const., art. I, § 28, subd. (b)(13)(A).) In 1983, the Legislature enacted
Penal Code section 1202.4, which requires a full victim restitution order in criminal cases
for every determined economic loss unless there are compelling and extraordinary
reasons not to do so. (Pen. Code, § 1202.4, subd. (f).) In 1994, the Legislature enacted
section 730.6 to provide ‘parallel restitutionary requirements for juvenile offenders.’
[Citation.]” (Luis M. v. Superior Court (2014) 59 Cal.4th 300, 304-305 (Luis M.).)
       The purposes of an order for victim restitution in delinquency cases are threefold:
to make the victim whole by compensating the victim for economic losses, to rehabilitate
the minor, and to deter future delinquent behavior. (Luis M., supra, 59 Cal.4th at p. 305;
In re Anthony M. (2007) 156 Cal.App.4th 1010, 1017 (Anthony M.).)
       “[A] victim . . . who incurs an economic loss as a result of the minor’s conduct
shall receive restitution directly from the minor.” (§ 730.6, subd. (a)(1).) As relevant
here, section 730.6 provides: “[T]he court shall order the minor to pay, in addition to any
other penalty provided or imposed under the law … [¶] … [¶] (B) Restitution to the
victim or victims, if any, in accordance with subdivision (h).” (§ 730.6, subd. (a)(2)(B).)
Subdivision (h)(1) provides in part that victim restitution “shall be imposed in the amount
of the losses, as determined. . . . The court shall order full restitution unless it finds
                                               9
compelling and extraordinary reasons for not doing so, and states them on the record. . . .
A restitution order . . . shall be of a dollar amount sufficient to fully reimburse the victim
or victims for all determined economic losses incurred as the result of the minor’s
conduct for which the minor was found to be a person described in Section 602, including
all of the following: [¶] (A) Full or partial payment for the value of stolen or damaged
property. The value of stolen or damaged property shall be the replacement cost of like
property, or the actual cost of repairing the property when repair is possible. [¶]
(B) Medical expenses. [¶] (C) Wages or profits lost due to injury incurred by the victim,
and if the victim is a minor, wages or profits lost by the minor’s parent, parents, . . . ,
while caring for the injured minor. . . . . [¶] (D) Wages or profits lost by the victim, and
if the victim is a minor, wages or profits lost by the minor’s parent, parents, . . . , due to
time spent as a witness or in assisting the police or prosecution. . . . .” (§ 730.6, subd.
(h)(1).) An order for victim restitution “shall identify the losses to which it pertains, and
shall be enforceable as a civil judgment . . . .” (§ 730.6, subd. (i).)
        “ ‘ “In keeping with the [voters’] ‘unequivocal intention’ that victim restitution be
made, statutory provisions implementing the constitutional directive have been broadly
and liberally construed.” ’ [Citations.]” (Luis M., supra, 59 Cal.4th at p. 305.) Section
730.6 grants the minor “the right to a hearing to dispute the determination of the amount
of restitution,” and empowers the court to modify any orders it makes. (§ 730.6, subd.
(h).)

   II. Standard of Review

        “Generally speaking, restitution awards are vested in the trial court’s discretion
and will be disturbed on appeal only where an abuse of discretion appears. [Citation.]
Like most generalizations, however, this one can lead to errors if not applied with
circumspection. No court has discretion to make an order not authorized by law, or to

                                               10
find facts for which there is not substantial evidence. A reviewing court will generally
examine an issue of law independently of a lower tribunal’s ruling. [Citation.] Its
determination on an issue of fact is reviewed under the substantial evidence standard.
[Citation.] The standard of review therefore depends on the nature of the question
presented.” (In re K.F. (2009) 173 Cal.App.4th 655, 661 (K.F.); Luis M., supra,
59 Cal.4th at p. 305 [victim restitution order reviewed for abuse of discretion].)

   III.    Arbuckle

       The minor argues that restitution is part of sentencing and asserts that since
restitution is part of sentencing, the juvenile court erred as a matter of law and violated
his rights under Arbuckle when it refused to continue the restitution hearing to allow
Judge Johnson—the judge who had taken his plea—to hear the contested restitution
matter. The minor adds that since Judge Johnson presided over his case for almost two
years, she was “intimately familiar” with the case and the parties. He notes also that
Judge Johnson heard victim impact statements from Female Victim and Victims’ Mother
at the disposition hearing.
       The Attorney General responds that none of the legal authority cited by the minor
supports the claim that he had a right to a hearing on victim restitution before the same
judge who determined disposition. The Attorney General argues that Arbuckle expresses
no view regarding victim restitution hearings and that the minor has not demonstrated
prejudice: how a restitution hearing before Judge Johnson would have resulted in a better
outcome.

       A. The Rule of Arbuckle

       In Arbuckle, the defendant entered a plea before Judge Robert London.
Sentencing was delayed by a motion and writ petition related to sentencing. (Arbuckle,

                                             11
supra, 22 Cal.3d at pp. 752-753.) While the writ was pending, Judge London transferred
to another department. After the writ was denied, the case was assigned to Judge
Raymond Roberts, who imposed a prison sentence. The defendant objected to being
sentenced by Judge Roberts and insisted he was entitled to be sentenced by Judge London
under the terms of his plea bargain. (Id. at p. 753.)
       The Supreme Court’s analysis of this question in Arbuckle was quite short.
(Arbuckle, supra, 22 Cal.3d at pp. 756-757.) The court stated, “We agree that the plea
bargain herein was entered in expectation of and in reliance upon sentence being imposed
by the same judge. Our conclusion is supported by the judge’s repeated use of the
personal pronoun [“I”] when referring to sentencing in the proceeding in which the plea
bargain was accepted.” (Id. at p. 756.) Judge London had told the defendant: “ ‘I have
agreed, as has your attorney, . . . , that before I could send you to the State Prison, I
would have to get that 90-day diagnostic study and I would follow that recommendation.”
(Id. at p. 756, fn. 4.) The Supreme Court also stated: “As a general principle, moreover,
whenever a judge accepts a plea bargain and retains sentencing discretion under the
agreement, an implied term of the bargain is that sentence will be imposed by that judge.
Because of the range of dispositions available to a sentencing judge, the propensity in
sentencing demonstrated by a particular judge is an inherently significant factor in the
defendant’s decision to enter a guilty plea. [Citations.]” (Id. at pp. 756-757, footnote
omitted, citing a treatise, a law review article, and two books.) The court held: “Because
the defendant has been denied that aspect of his plea bargain, the sentence imposed by
another judge cannot be allowed to stand. [Citations.] The defendant is entitled to be
sentenced by Judge London, or if internal court administrative practices render that
impossible, then in the alternative [the] defendant should be permitted to withdraw his
plea.” (Id. at p. 757.) The court clarified: “If the original judge is not available for
sentencing purposes after a plea bargain, the defendant must be given the option of

                                              12
proceeding before the different judge available or of withdrawing his plea.” (Id. at
p. 757, fn. 5.)
       The Arbuckle right is not a constitutional or a statutory right; it is contract right
recognized in the case law. (People v. McIntosh (2009) 177 Cal.App.4th 534, 541
[“Arbuckle was not premised on constitutional or statutory mandates, but rather on
contract principles”]; In re James H. (1985) 165 Cal.App.3d 911, 921 (James H.)
[Arbuckle is “ ‘a hybrid, judicially promulgated contractual right’ ”].)

       B. Arbuckle and Restitution Hearings in Juvenile Court

       In determining whether the minor had a right under Arbuckle to have Judge
Johnson preside over the restitution hearing, we first examine the question whether
Arbuckle applies to restitution hearings in juvenile court.
       The minor asserts “Arbuckle applies generally in juvenile cases.” The Attorney
General disagrees, arguing that proposition is currently pending before the California
Supreme Court in K.R. v. Superior Court (2015) 243 Cal.App.4th 495 (K.R.), review
granted March 9, 2016, S231709. The Attorney General does not brief the point further.
In his reply, the minor agrees that the question whether Arbuckle applies in juvenile cases
is pending before the Supreme Court in K.R.
       We disagree with the parties on this point. The issue in K.R. is not whether
Arbuckle applies in juvenile cases. That question was settled long ago. In In re Mark L.
(1983) 34 Cal.3d 171 (Mark L.), the California Supreme Court stated: “Arbuckle has
been extended to dispositions by judges in juvenile cases.” (Mark L., at p. 177, citing In
re Thomas S. (1981) 124 Cal.App.3d 934, 937 (Thomas S.) and In re Ray O. (1979) 97
Cal.App.3d 136, 139-140; see also James H., supra, 165 Cal.App.3d at p. 917.) The
court also applied Arbuckle in Mark L., a juvenile case. (Id. at pp. 174, 179-181.)



                                              13
      The issue in K.R. is whether the minor in that case was entitled to a disposition
hearing before the same judge who accepted his admission when the minor did not
demonstrate individualized facts establishing that a disposition hearing before the same
judge was an implied term of his plea agreement.4 Thus, the question presented in K.R. is
the nature of the showing required for Arbuckle to apply, not whether Arbuckle applies in
juvenile court proceedings.
      Unlike Arbuckle and cases that apply Arbuckle (see e.g., James H., supra,
165 Cal.App.3d at pp. 915, 919), the same judge who took the minor’s admission (Judge
Johnson) presided over his disposition hearing. At disposition, Judge Johnson placed the
minor on probation, imposed various conditions of probation, and ordered the minor to
pay victim restitution, with the amount to be determined at a later date. The question
here is whether, after Judge Johnson ordered victim restitution, the minor was also




      4
          In K.R., the Court of Appeal stated that Arbuckle first engaged in an
individualized analysis and held, based on what Judge London said when he took the
plea, that the defendant entered into the plea agreement “ ‘in expectation of and in
reliance upon sentence being imposed by the same judge.’ ” (K.R., supra, 243
Cal.App.4th at p. 505, quoting Arbuckle, supra, 22 Cal.3d at p. 756.) However, in the
next paragraph, Arbuckle appears to announce a broad general rule that “ ‘whenever a
judge accepts a plea bargain and retains sentencing discretion under the agreement, an
implied term of the bargain is that sentence will be imposed by that judge.’ ” (K.R. at
p. 505, quoting Arbuckle, at pp. 756-757.) The K.R. court noted that after Arbuckle, some
courts applied the broad general rule and others applied the individualized analysis. The
K.R. court stated, however, that it has been settled for more than 25 years that Arbuckle
applies only when the defendant or minor can demonstrate specific facts showing “the
plea was given ‘in expectation of and in reliance upon sentence [or disposition] being
imposed by the same judge’ ” who took the plea. (K.R., at pp. 508-509, quoting
Arbuckle, at p. 756 and citing James H., supra, 165 Cal.App.3d at p. 920, People v. Ruhl
(1985) 168 Cal.App.3d 311, 315-316 (Ruhl), and People v. Horn (1989) 213
Cal.App.3d 701, 707-708 (Horn).) In K.R., the Court of Appeal held that the minor had
not made the requisite factual showing to demonstrate that Arbuckle applied in his case.
(K.R., at pp. 695-696.)
                                            14
entitled to have Judge Johnson preside over the contested hearing to determine the
amount of victim restitution.
       The parties do not cite any cases that address the question whether Arbuckle
applies to contested restitution hearings and this appears to be a question of first
impression. The minor argues he was entitled to have Judge Johnson preside over the
restitution hearing because “restitution is part of . . . sentencing” and since restitution is
part of “sentencing,” the determination of the amount of restitution is subject to Arbuckle.
       Arbuckle does not apply in all criminal or juvenile court proceedings. In People v.
Miskiewicz (1984) 158 Cal.App.3d 820, 824-825, the court held the Arbuckle right does
not extend to a defendant who enters a felony plea before a magistrate pursuant to Penal
Code section 859a. This was because Penal Code section 859a provides that upon entry
of the felony plea, the magistrate shall immediately certify the case to superior court, and
the defendant was so advised in Miskiewicz. (Ibid.; see also People v. Guerra (1988) 200
Cal.App.3d 1067, 1071-1072)
       The Arbuckle right also does not apply to sentencing in probation revocation
proceedings, which might occur months or years after the plea bargain. (People v.
Martinez (2005) 127 Cal.App.4th 1156, 1159-1160, citing People v. Beaudrie (1983)
147 Cal.App.3d 686, 693-694; People v. Watson (1982) 129 Cal.App.3d 5, 8.) The
Martinez court stated: “ ‘there is a distinction between a sentencing hearing following a
plea of guilty and a sentencing following a revocation hearing. [The defendant in
Martinez] was sentenced by the same judge who accepted his original plea. Sentence
was suspended and he was placed on probation. Once that sentence was imposed,
Arbuckle no longer applied.’ ” (Id. at p. 1159.) The court reasoned, “Multi-judge
superior courts act as one superior court” and the departments within the court “operate
under the presumption that they are jurisdictionally equivalent and fungible. Arbuckle,
resting on contract principles, created a limited exception to the fungibility of superior

                                               15
court departments.” (Ibid.) The court then weighed “Arbuckle’s reasoning against the
practical concerns of sentencing outside a plea bargain” and found “those reasons
wanting.” The court concluded that the passage of time “creates a lower expectation
that—unlike at the time of the plea bargain—the original sentencing judge will still be
available, let alone hearing criminal matters,” and that practical problems—particularly
those related to court security—abound. Consequently, any expectation the defendant
might have that the original judge would sentence him on the probation violation was
unreasonable. (Id. at p. 1160.)
       In juvenile court proceedings, victim restitution “shall be imposed in the amount
of the losses, as determined.” (§ 730.6, subd. (h)(1).) If the amount of victim restitution
cannot be ascertained at the time of disposition, “the restitution order shall include a
provision that the amount shall be determined at the direction of the court at any time
during the term of commitment or probation.” (§ 730.6, subd. (h)(1).) “If the amount of
victim restitution is not known at the time of disposition, the court order shall identify the
victim or victims, . . . , and state that the amount of restitution for each victim is to be
determined,” as was done in this case. (§ 730.6, subd. (h)(2).) When the court has
reserved jurisdiction to determine restitution, it may direct the probation officer to
determine the amount of restitution. (In re Karen A. (2004) 115 Cal.App.4th 504, 510-
511, citing § 730.6, subd. (h).) The minor has a right, however, to challenge the
probation officer’s determination in court. (Id. at p. 511, fn. 9; § 730.6, subd. (h).) After
the court makes a restitution order, the minor’s obligation to pay victim restitution may
extend beyond the expiration of wardship and into adulthood. (In re Michael S. (2007)
147 Cal.App.4th 1443, 1456.) An order for victim restitution is enforceable as a civil
judgment. (§ 730.6, subd. (l).)
       Since the statutory scheme permits the juvenile court to make a restitution award
any time during wardship and allows the court to delegate the determination of the

                                               16
restitution amount to the probation officer, the restitution hearing here is more like the
probation revocation hearing at issue in Martinez than the initial sentencing at issue in
Arbuckle. Indeed, the type of delay the court expressed concerns about in Martinez
occurred here: the contested restitution hearing took place almost eight months after the
court took the minor’s admission and more than six months after the disposition hearing.
We conclude that in contested restitution hearings in juvenile cases, as with sentencing on
probation violations, any expectation the minor may have that the original judge would
conduct the hearing was unreasonable. (Id. at p. 1160.) We therefore conclude that the
right afforded by Arbuckle does not apply to contested victim restitution hearings in
juvenile court.

       C. Prejudice

       Even if we were to conclude that Arbuckle applied to restitution hearings in
juvenile court, and assuming the minor could demonstrate a factual basis for concluding
he had a reasonable expectation that the restitution hearing would be before Judge
Johnson, we would hold that any error under Arbuckle was harmless.
       Generally, the remedy for Arbuckle error is to remand for a new restitution hearing
before the judge who took the admission, Judge Johnson in this case. And if that is
impossible, the minor should be given the opportunity to withdraw his admission.
(Arbuckle, supra, 22 Cal.3d at p. 757.) However, one court has considered whether the
minor was prejudiced by alleged Arbuckle error, applying the prejudice standard from
People v. Watson (1956) 46 Cal.2d 818, 836 (Watson). (James H., supra, 165
Cal.App.3d at pp. 921-922.)
       As we have noted, the victims’ parents requested $26,301.39 in victim restitution.
Judge Nichols disallowed the amounts claimed as the rental value of the unoccupied
bedroom, which was more than half of the amount claimed, and ordered the minor to pay

                                             17
$12,501.39 in victim restitution. As we shall explain in the next section, we reject
each of the minor’s claims of error regarding the amounts awarded by Judge Nichols as
victim restitution. The primary problem with the minor’s attack on the restitution order
here is that the minor did not meet his burden of presenting evidence demonstrating that
any of the amounts claimed were excessive.
       The minor argues: “Judge Johnson was in a better position to review ‘compelling
and extraordinary reasons’ not to order full restitution.” Indeed, section 730.6,
subdivision (h)(1) provides that the juvenile court “shall order full restitution unless it
finds compelling and extraordinary reasons for not doing so, and states them on the
record.” But the minor did not argue below that there were compelling and extraordinary
reasons for not ordering full restitution, he simply attacked the reasonableness of the
amounts claimed. He has, therefore, forfeited any such claim on appeal. Moreover, other
than the brief reference quoted above, the minor does not develop this point on appeal or
state what the compelling and extraordinary reasons for not awarding full restitution
were. We therefore reject this argument.
       Finally, having reviewed the entire record, we conclude the minor received a fair
hearing on the question of victim restitution.
       Since the minor received a fair hearing and we find no error in Judge Nichols’s
restitution order because the minor did not meet his evidentiary burden below, there is no
reasonable likelihood the minor would have obtained a more favorable restitution order if
Judge Johnson had presided over the restitution hearing. (Watson, supra, 46 Cal.2d at
p. 836.)




                                              18
   IV. Challenges to Restitution Order

       The minor argues the juvenile court erred when it ordered him to pay $2,190.45 to
replace Male Victim’s bedroom items and clothing and $2,550.94 for a “special breed”
therapy dog.

       A. Additional Facts Regarding Restitution Hearing

       As we have noted, the victims’ restitution claim included: (1) $4,655.00 in wages
lost by the victims’ father to attend court hearings and medical and therapy appointments;
(2) $13,800 for the rental value of Male Victim’s unoccupied bedroom; (3) $2,190.45 to
replace Male Victim’s bedroom furniture, décor, and clothing; and (4) $2,550.94 for a
therapy dog. The amount claimed for bedroom furnishings and clothing included:
$1,235.45 for a queen-sized mattress and mattress protector, $100 for a bed frame, $100
for two drawers, $400 for a four-drawer chest, $50 for curtains, $100 for a rug, $130 for a
bed linens, and $75 for the pants and shoes Male Victim wore during the last molest
incident. The amount claimed for the therapy dog included: $725 to purchase an eight-
week-old, purebred Labrador Retriever puppy; $366 for six months of veterinary
insurance ($61 per month); $21 for vaccinations; $31.80 for flea medication; $54 for a
veterinary examination; $569 for puppy training and veterinary care; $30 to register the
dog with the American Kennel Club; a $20 city licensing fee; $234.14 to have the dog
spayed; and $500 to cover gas, food, and hotel expenses to pick up the dog from
Temecula, California.
       At the restitution hearing, Victims’ Mother testified that before October 2013, her
children had their own bedrooms. Some of the abuse occurred in Male Victim’s room.
Victims’ Mother said that after they learned about the molestations, “[n]o one ever
entered in that bedroom again.” The children were having “too many” nightmares, could
not sleep by themselves, and started sleeping with their mother. Victim’s Mother did not
                                            19
want to have the bedroom items and clothing in her home “a second longer” and donated
them to Goodwill. Male Victim was seeing a psychiatrist.
       The parties stipulated that the lost wages incurred by the victims’ father to attend
court hearings, therapy sessions, and doctor’s appointments was $4,655. In argument, the
minor challenged the causal connection between his conduct and the bedroom rental and
the disposal of Male Victim’s bedroom furnishings. He also challenged the
reasonableness of purchasing a purebred therapy dog and the amounts claimed for the
bedroom items.
       As we have noted, Judge Nichols denied the $13,800 claim for the rental value of
the unoccupied bedroom, awarded the other items claimed, and ordered the minor to pay
$12,501.39 in victim restitution.

       B. Procedural Rules Governing Victim Restitution Claims

       The victim seeking restitution has the burden of presenting “an adequate factual
basis for the claim.” (People v. Giordano (2007) 42 Cal.4th 644, 664 (Giordano).) Once
the victim makes a prima facie showing of economic losses incurred as a result of the
minor’s conduct, the burden shifts to the minor to disprove the amount of the losses
claimed by the victim. (People v. Gemelli (2008) 161 Cal.App.4th 1539, 1543 (Gemelli),
citing People v. Fulton (2003) 109 Cal.App.4th 876, 886.) The minor has the burden of
rebutting the victim’s statement of losses, and may submit evidence to prove the amount
claimed is excessive. (Gemelli, at p. 1543.) “[T]he standard of proof at a restitution
hearing is by a preponderance of the evidence, not proof beyond a reasonable doubt.
[Citation.]’ [Citation].” (People v. Keichler (2005) 129 Cal.App.4th 1039, 1045.)
       “[T]he court in making a restitution order is not required to determine the ‘exact
amount of loss,’ so long as it employs ‘a rational method that could reasonably be said to
make the victim whole,’ and is not ‘arbitrary and capricious.’ ” (K.F., supra, 173

                                             20
Cal.App.4th at p. 666, citing People v. Thygesen (1999) 69 Cal.App.4th 988, 992.)
“[M]ethodological imprecision” does not amount to an abuse of discretion. (Giordano,
supra, 42 Cal.4th at p. 666.) Still, no court has discretion to award restitution “not
authorized by law, or to find facts for which there is not substantial evidence.” (K.F.,
supra, 173 Cal.App.4th at p. 661.)

         C. Bedroom Items and Clothing

         The minor argues that since there was no evidence of any physical damage to the
bedroom items and clothing, those items did not need to be replaced. He also contends
there was no causal connection between his conduct and the loss of those items. In
addition, he asserts the court erred in ordering restitution for those items because it did
not consider the victims’ failure to mitigate their losses.
         The victims’ parents requested $2,190.45 to replace Male Victim’s bedroom items
and the pants and shoes he was wearing the day Victims’ Mother discovered the sexual
abuse. After she discovered the abuse, both victims stopped sleeping in their rooms and
started sleeping with their mother. They were having “too many” nightmares and could
not sleep by themselves. Male Victim was seeing a psychiatrist. Some of the abuse
occurred in Male Victim’s room and Victims’ Mother testified that after the conduct was
discovered, “[n]o one ever entered in that bedroom again.” Victims’ Mother was so
repulsed by the minor’s conduct she did not want to have the bedroom items and clothing
in her home “a second longer” and donated them to charity. At the time of the restitution
hearing, the family planned to move; Victim’s Mother testified it was time for her
children to start sleeping in their own beds and said she needed to replace the donated
items.
         Section 730.6 provides that economic losses for the purpose of victim restitution
include: “Full or partial payment for the value of stolen or damaged property. The value

                                              21
of stolen or damaged property shall be the replacement cost of like property, or the actual
cost of repairing the property when repair is possible.” (§ 730.6, subd. (h)(1)(A); italics
added.) The losses listed in section 730.6, subdivision (h)(1) are illustrative, not
exclusive. (In re M.W. (2008) 169 Cal.App.4th 1, 5 (M.W.) [cost of mental health
services recoverable even though not enumerated in section 730.6].) The term “economic
loss” in section 730.6 “must be given an expansive interpretation because any
interpretation that limits a victim’s rights to restitution would derogate the expressed
intent and purposes of” the constitutional mandate and implementing statutes. (Ibid.)
       The minor’s arguments require us to interpret the word “damaged” in section
730.6 subdivision (h)(1)(A). The statute does no expressly define the term and the parties
do not cite any cases that have construed it. The rules governing interpretation of statutes
are settled. In any case involving statutory interpretation, our fundamental task is “ ‘to
determine the Legislature’s intent so as to effectuate the law’s purpose.’ [Citations.] The
well-established rules for performing this task require us to begin by examining the
statutory language, giving it a plain and commonsense meaning. [Citation.] We do not,
however, consider the statutory language in isolation; rather, we look to the statute’s
entire substance in order to determine its scope and purposes. [Citation.] That is, we
construe the words in question in context, keeping in mind the statute’s nature and
obvious purposes. [Citation.] We must harmonize the statute’s various parts by
considering it in the context of the statutory framework as a whole. [Citation.] If the
statutory language is unambiguous, then its plain meaning controls. If, however, the
language supports more than one reasonable construction, then we may look to extrinsic
aids, including the ostensible objects to be achieved and the legislative history.
[Citation.]” (Los Angeles County Metropolitan Transp. Authority v. Alameda Produce
Market, LLC (2011) 52 Cal.4th 1100, 1106-1107.)



                                             22
       Although the bedroom items and clothing were not “damaged” in the sense that
they were destroyed, broken, scratched, or otherwise physically damaged, they were
damaged in the eyes of the victims because of the negative memories and fears associated
with them. In ordering restitution for these items, Judge Nichols stated: “I can see that a
parent who is raising a child would be repelled at the conduct that led to the court having
to take jurisdiction and want to get rid of the evidence of that.” As the Attorney General
argues, Victims’ Mother “understandably did not want her son to be reminded of the
assault on a daily basis by seeing the setting in which it had occurred, . . . further
exacerbating his trauma.” Section 730.6, subdivision (h)(1)(A) does not contain any
terms qualifying the word “damaged” or limiting the type of damage for which restitution
may be ordered to physical damage. The statute has been interpreted to cover mental
health services, even though such services are not specifically enumerated in section
730.6, subdivision (h)(1). (M.W., supra, 169 Cal.App.4th at p. 5.) Giving the statutory
language an expansive interpretation, we conclude it covers the situation presented here.
Ordering restitution for the discarded bedroom items is also consistent with the
rehabilitative purpose of victim restitution.
       Moreover, there is no indication the victims obtained any kind of windfall by
receiving the replacement cost of these items. (Anthony M., supra, 156 Cal.App.4th at
pp. 1017-1018 [restitution order compensates victim for actual losses and is not intended
to provide victim with a windfall].) Victims’ Mother had donated the bedroom items and
they were no longer in the victims’ home. The amounts claimed for the bedroom items
other than the mattress were modest. As for the clothing, the victims claimed only the
cost of pants and shoes Male Victim wore at the time of the last incident. The largest
component of this claim was $1,235.45 for a queen-sized mattress and mattress




                                                23
protector.5 The minor did not present any evidence challenging that amount. For
example, he could have obtained a cost estimate from one or more mattress retailers and
shown that it was possible to buy a replacement mattress for less than the amount
claimed. However, the minor did not present any evidence challenging the value of any
of the components of this claim. We therefore conclude the minor did not meet his
burden of proving the amount claimed was excessive.
       Citing People v. Jones (2010) 187 Cal.App.4th 418 (Jones) and People v.
Holmberg (2011) 195 Cal.App.4th 1310 (Holmberg), the minor argues there is no causal
connection between his conduct and the loss of the bedroom items.
       Section 730.6, subdivision (h)(1) provides that an order for victim restitution
“shall be of a dollar amount sufficient to fully reimburse the victim or victims for all
determined economic loss incurred as the result of the minor’s conduct . . . .” (Italics
added.) The italicized language “is language of causation.” (In re A.M. (2009) 173
Cal.App.4th 668, 673 (A.M.).)
       Interpreting analogous language from Penal Code section 1202.4, subdivision
(f)(3), which governs victim restitution in adult criminal cases, the Jones court held that
tort principles of causation apply to victim restitution claims. The court observed that
there “are two aspects of causation . . . : cause in fact (also called direct or actual
causation), and proximate cause.” (Jones, supra, 187 Cal.App.4th at p. 424.) The court
explained that “ ‘[a]n act is a cause in fact if it is a necessary antecedent of an event’ ”
and that “ ‘proximate cause “is ordinarily concerned, not with the fact of causation, but


       5
         The minor argues it cost $1,235.45 to replace the mattress. In fact, the amount
claimed was what the victims’ parents paid when they bought the mattress and mattress
protector in July 2012, about 14 months before the minor’s conduct began. At the time of
the hearing, the victims’ parents had not yet replaced it. The original cost may be
evidence of replacement cost. (People v. Chappelone (2010) 183 Cal.App.4th 1159,
1178 (Chappelone).)
                                              24
with the various considerations of policy that limit an actor’s responsibility for the
consequences of his conduct.” ’ ” (Id. at p. 425.)
       The “but for” rule has traditionally been applied to determine cause in fact.
California courts, however, have adopted the “substantial factor” test in analyzing
proximate cause. The term “substantial factor” is used to denote that the defendant’s
conduct has such an effect in producing the harm as to lead reasonable people to regard it
as a cause. (Holmberg, supra, 195 Cal.App.4th at p. 1321.) “ ‘ “The substantial factor
standard is a relatively broad one, requiring only that the contribution of the individual
cause be more than negligible or theoretical.’ [Citation.] Thus, “a force which plays only
an ‘infinitesimal’ or ‘theoretical’ part in bringing about injury, damage, or loss is not a
substantial factor” [citation], but a very minor force that does cause harm is a substantial
factor [citation]. This rule honors the principle of comparative fault.’ [Citation.]” (Id., at
pp. 1321-1322.)
       Jones illustrates the difference between a cause in fact and proximate cause. The
victim in Jones sought restitution for damage to her camper caused by a motor vehicle
accident for which the defendant pleaded no contest to drunk driving. The victim also
sought restitution for damage to her car that occurred in the courthouse parking lot when
she went to a hearing in the defendant’s case. The court explained that the accident
involving the camper was a cause in fact of the damage to the victim’s car, reasoning that
but for the accident with the defendant, the victim would not have been at the courthouse.
The defendant, however, disputed whether his conduct was a proximate cause of the
damage to the car, arguing some intervening cause, i.e., the victim’s negligent driving,
should relieve him of liability. (Holmberg, supra, 195 Cal.App.4th at p. 1321, citing
Jones, supra, 187 Cal.App.4th at pp. 425, 427.) The court remanded for other reasons
and directed the trial court to determine whether the defendant’s conduct was a proximate
cause of the damage to the car. (Jones, at pp. 425, 427.)

                                              25
       As to causation, the court in A.M., a juvenile case, stated: “nothing in section
730.6 requires that the minor’s conduct be the sole cause of loss by the victim, and such a
conclusion would be at odds with the principle that restitution laws are to be broadly and
liberally construed. [Citation.]” (A.M., supra, 173 Cal.App.4th at p. 673.) The court
agreed the substantial factor test was the correct legal test for determining causation in
victim restitution cases. (Ibid.) The court explained: “ ‘There may be more than one
cause of injury. An act causes injury only if it is a substantial factor in causing the injury.
A substantial factor is more than a trivial or remote factor. However, it does not have to
be the only factor that causes the injury.’ ” (Ibid., citing CALCRIM No. 240 and People
v. Sanchez (2001) 26 Cal.4th 834, 845.)
       Although the minor acknowledges the conduct at issue occurred in Male Victim’s
bedroom, he argues there was no causal connection between his conduct and the loss of
the bedroom items. Clearly, the minor’s conduct was a cause in fact of the loss of the
bedroom items. But for the minor’s conduct, Victims’ Mother would not have disposed
of the items. The minor’s argument seems to be that since he did not physically damage
the bedroom items, his conduct was not the proximate cause of the loss. He asserts
“[t]here is no reason, other than emotion, why the furniture could not continue to be
used.” We have already construed the word “damage” in section 730.6 to encompass
losses due to the victims’ emotional response to the minor’s conduct. The minor’s
conduct played more than an infinitesimal or theoretical part in bringing about the loss of
the bedroom items; it was more than a remote or trivial cause of the stigma the victims
associated with these items. The minor does not argue there was any other contributing
cause or an intervening cause that broke the chain of causation for the loss of the
bedroom items. We therefore conclude the minor’s conduct was a substantial factor in
the loss of the bedroom items and clothing.



                                              26
       In addition, the restitution order forces the minor to face the emotional and
financial effects of his conduct on the victims’ family. It related directly to the minor’s
rehabilitation, and was an appropriate exercise of the juvenile court’s discretion. (In re
I. M. (2005) 125 Cal.App.4th 1195, 1210.)
       The minor argues the court erred because it did not consider the victims’ failure to
mitigate their losses. He argues the victims could have sold the items on Craigslist or
taken a tax write-off for them and that he was entitled to an offset for “these values.” He
presented no evidence to the juvenile court of what “these values” were.
       Mitigation is a concept from civil law. In In re Brian S. (1982) 130 Cal.App.3d
523, 531, the court declined to “superimpose the complex law of damages upon juvenile
restitution proceedings.” The court noted “that one of the purposes of restitution is to
make the victim whole” and held “the juvenile court is not required to determine what
damages might be recoverable in a civil action but may instead use any rational method
of fixing the amount of restitution which is reasonably calculated to make the victim
whole and which is consistent with the purpose of rehabilitation.” (Ibid.; see also People
v. Superior Court (Lauren M.) (2011) 196 Cal.App.4th 1221, 1225 [court may not order
victim or district attorney to negotiate with medical provider for reduction in bill].)
       The minor’s reliance on Chappelone, supra, 183 Cal.App.4th 1159 is misplaced.
In that case, the court was evaluating a restitution claim by the retail store Target, which
was the victim of a massive theft by embezzlement of an undesignated number of items
(six semi-trailers full of merchandise) by one of its employees and her spouse. Some of
the merchandise was damaged or defective before the theft, some of it had been marked
down or would have been donated; most of it was returned to Target. (Id. at pp. 1163,
1169.) The appellate court concluded the trial court improperly awarded Target a
windfall when it ordered restitution based on the last retail price of the merchandise. (Id.
at pp. 1173, 1178.) The court also held the trial court abused its discretion and awarded

                                             27
Target a windfall when it both ordered the defendants to pay the full value of the
merchandise and allowed Target to keep the merchandise. (Id. at pp. 1181-1182.) In the
passage cited by the minor, the court commented: “The outcome is even more egregious
in light of [Target’s investigator’s] testimony that Target donated the merchandise but did
not even seek a tax writeoff to offset the amount owed by defendants, despite its
representation to the court that it would likely do so.” (Id. at p. 1182.) Target’s
investigator had testified that it was “likely that Target would donate it all and take a tax
writeoff.” (Id. at p. 1169.) That the court considered that fact in analyzing the restitution
order is not the same as requiring the victim to mitigate damages. The minor does not
cite any legal authority that requires crime victims to mitigate their losses.
       Here, the victims’ evidence regarding the value of the bedroom items was
sufficient to meet their prima facie burden at the restitution hearing. The burden
therefore shifted to the minor to present evidence that the amount claimed was excessive.
The minor presented no evidence that the amounts claimed were excessive or that
supports the value of the offsets he now claims. The juvenile court did not abuse its
discretion when it ordered $2,190.45 in victim restitution for the bedroom items and
clothing.

       D. Therapy Dog

       The minor argues the court erred in awarding the cost of a special breed dog rather
than a “free rescue dog,” contends it was error to award travel expenses related to picking
up the dog in Temecula, and asserts the amount awarded for the therapy dog should be
reduced to $619, the reasonable cost of a rescue dog.
       Male Victim’s physician recommended a therapy dog and the victims’ parents
purchased a Labrador retriever from a breeder in Temecula for $725. The victims
provided receipts supporting all but one of the components of their claim related to the

                                              28
dog, and Victims’ Mother testified as to the costs claimed. She testified they needed a
well-trained, skilled dog to be a therapy dog to work with a child that ended up mentally
ill and not any dog.
       In contrast, the minor presented no evidence that the amounts claimed were
excessive, that a rescue dog could be obtained for free,6 that a rescue dog would be
appropriate to meet Male Victim’s needs, that the victims could have found an
appropriate dog closer to home, or that supported his argument that this claim is worth
$619. Since the minor failed to meet his evidentiary burden of demonstrating to the
juvenile court that the amounts claimed for the therapy dog were excessive, we reject this
claim of error.

                                       DISPOSITION

       The restitution order is affirmed.




       6
          It is common knowledge that there are fees associated with adopting a dog from
a shelter or rescue organization.
                                            29
                                 ______________________________________
                                            RUSHING, P.J.




WE CONCUR:




____________________________________
PREMO, J.




____________________________________
GROVER, J.




People v. Cristian S.
H043104
Trial Court:                             Santa Clara County
                                         Superior Court No.: 313JV40341A

Trial Judge:                             The Honorable Leslie C. Nichols (Ret.)




Attorney for Defendant and Appellant     Sidney S. Hollar
Cristian S.:                             under appointment by the Court of
                                         Appeal for Appellant




Attorneys for Plaintiff and Respondent   Kamala D. Harris,
The People:                              Attorney General

                                         Gerald A. Engler,
                                         Chief Assistant Attorney General

                                         Jeffrey M. Laurence,
                                         Senior Assistant Attorney General

                                         Eric D. Share,
                                         Supervising Deputy Attorney General

                                         Joan Killeen,
                                         Deputy Attorney General




People v. Cristian S.
H043104